DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Response to Amendment
This Office Action is in response to the Remarks filed on 04/08/2021. 
Applicant’s amendment to claim 1 is acknowledged. 
Regarding the objection to the Specification, the amendments to the Specification are acknowledged; accordingly, the objection to the Specification is withdrawn. 
Regarding the claim objections, the amendment to claim 1 is acknowledged; accordingly, the objection to the claim is withdrawn. 

Status of Claims
	Claims 1-22 were pending in the application. Claims 14-22 were previously withdrawn for being drawn to non-elected Groups. Claim 1 is amended. 
	Claims 1-13 are currently under examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2019/0110754 A1, hereinafter “Rao”) in view of Leske et al. (US 9001178 B1, hereinafter “Leske”). 
Regarding claim 1, Rao discloses: 
A teleconferencing system ("may use telemedicine technology" Rao: [0157]), comprising:
a first terminal including a camera and a microphone ("video camera with a functional microphone" Rao: [0107]) configured to acquire an audio signal and a high-quality video signal ("raw patient data comprises at least one of a video recording and an audio recording" Rao: [0034]; [In Rao's invention, the first terminal is the device which includes the sensors (camera and microphone) for acquiring audio and video signals.])
wherein the teleconferencing system further comprises a symptom recognition server in communication with the first terminal and the teleconferencing server ("a diagnosis module in communication with the data processing module" Rao: [0034]; "diagnosis module is housed on a remote server" Rao: [0035])
and configured to receive the high-quality video signal and the audio signal from the first terminal ("system will pass the data to the relevant trained diagnostic model" [0102]), asynchronously,
analyze the high-quality video signal and the audio signal to detect one or more indicia of illness ("trained AI program of the present invention processes and analyzes the data (304) to produce a clinical result" Rao: [0104]; "Once all of the diagnostic models have been run, their output would be passed to the final model to obtain the overall diagnostic prediction" Rao: [0138]),
generate a diagnostic alert on detecting the one or more indicia of illness ("system would output the final diagnostic prediction to the patient" Rao: [0138]),

Regarding claim 1, Rao remains silent on:  
generate a low-quality video signal of a bitrate that is less than a bitrate of the high-quality video signal from the high-quality video signal while retaining the high-quality video signal;
a second terminal including a camera and a microphone and configured to acquire a second-terminal audio signal and a second-terminal video signal;
a teleconferencing server in communication with the first terminal and the second terminal and configured to host real-time audio-video conference between the first terminal and the second terminal,
wherein during the real-time audio-video conference, the teleconferencing server receives the low-quality video signal and the audio signal from the first terminal, in real-time,
transmits the low-quality video signal and the audio signal to the second terminal, in real-time,
receives the second-terminal audio signal and the second-terminal video signal from the second terminal, in real-time,
and transmits the second-terminal audio signal and the second-terminal video signal to the first terminal, in real-time 
configured to receive the high-quality video signal and the audio signal from the first terminal, while the low-quality video signal is being transmitted to the second terminal, 
and transmit the diagnostic alert to the teleconferencing server for display on the second terminal during the real-time audio-video conference.
However, in a similar invention in the same field of endeavor, Leske teaches: 
generate a low-quality video signal of a bitrate that is less than a bitrate of the high-quality video signal from the high-quality video signal ("quality of a video stream may be ... decreased, such as from a high quality video stream to a low quality video stream, by changing the resolution of the video stream, changing the frame rate of the video stream, changing the image quality of the video stream, or generally by changing any parameters that may impact the quality of the video stream" Leske: Col. 7, lines 4-12) while retaining the high-quality video signal ("storing, using the one or more computing devices, each of the plurality of video streams" Leske: Col. 29, lines 17-19);
a second terminal including a camera and a microphone and configured to acquire a second-terminal audio signal and a second-terminal video signal ("the electronic devices 102, 104, 106, may include, or may be coupled to, a camera, or other device for capturing audio and/or video information" Leske: Col. 10, lines 34-38; [Each of the electronic devices (102, 104, 106) represent a terminal, including a camera and a microphone for acquiring an audio signal and a video signal.]);
a teleconferencing server in communication with the first terminal and the second terminal ("a number of electronic devices 102, 104, 106 communicably connected to multimedia conference server 110 and/or broadcast server 116, such as by network 108" Leske: Col. 9, lines 27-30) and configured to host real-time audio-video conference ("a server hosting a multimedia conference" Leske: Col. 4, lines 12-13) between the first terminal and the second terminal,
wherein during the real-time ("in real-time" Leske: Col. 3, line 45) audio-video conference, the teleconferencing server receives the low-quality video signal and the audio signal from the first terminal ("receive a plurality of video streams and a plurality of audio streams from a plurality of participant devices" Leske: Col. 2, lines 10-12), in real-time,
transmits the low-quality video signal ("transmit a low quality video stream" Leske: Col. 7, line 2) and the audio signal to the second terminal ("transmit, to each of the plurality of participant devices, the 
receives the second-terminal audio signal and the second-terminal video signal from the second terminal ("in a multimedia conference that is hosted by a hosting device, such as multimedia conference server 110, electronic devices 102, 104, 106, may transmit audio streams and/or video streams to multimedia conference server 110" Leske: Col. 10, lines 40-44), in real-time,
and transmits the second-terminal audio signal and the second-terminal video signal to the first terminal ("hosting device, such as the server 110, may transmit the audio streams and/or video streams of each electronic device 102, 104, 106 to the other electronic devices 102, 104, 106" Leske: Col. 10, lines 48-51), in real-time 
configured to receive the high-quality video signal and the audio signal from the first terminal (as disclosed by Rao as shown above), while the low-quality video signal is being transmitted to the second terminal ("transmit a low quality video stream, while still allowing the device of the communicating participant to transmit a high quality video stream" Leske: Col. 7, lines 2-4), 
and transmit the diagnostic alert to the teleconferencing server for display on the second terminal during the real-time audio-video conference ("server transmits data (e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device)" Leske: Col. 27, lines 40-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for identifying and monitoring neurological disorders disclosed by Rao, by including the multimedia conference system as taught by Leske. One of ordinary skill in the art would have been motivated to make this modification because "hosted multimedia conferencing may allow users to view and hear one another, such as in order to participate in panel 

	Regarding claim 2, Rao discloses: 
The system of claim 1, wherein the symptom recognition server is configured to detect the indicia of illness from the high-quality video signal and the audio signal using multimodal recurrent neural networks ("a system, wherein said machine learning system comprises at least one of: a convolutional neural network; a recurrent neural network" Rao: [0052]).

	Regarding claim 3, Rao discloses: 
The system of claim 2, wherein the symptom recognition server is configured to detect the indicia of illness ("the trained system may be used to produce a predictive diagnosis for a patient (FIG. 2)" Rao: [0102]) from the high-quality video signal ("video recordings will be used for training models to diagnose PD and will serve as the input for the deployed system when making a diagnosis for a new patient" Rao: [0107]) by:
detecting a face from the high-quality video signal ("Face detection/localization" Rao: [0084]);
extracting action units from the detected face ("motion feature extraction" Rao: [0090]; "video of the patient's face while prompting a sequence of actions. The goal of this test is to collect video that contains the face at rest, the face performing simple expressions, blink rate information, and gaze variations (side-to-side, up-down, convergence)" Rao: [0108]; "identifying and labeling each blink in a video sequence" Rao: [0115]; According to the definition for action units as provided in the Specification of the present application, action units "may include a recognized sequence of facial movements/expressions and/or the movement of particular facial muscle groups." Based on this 
detecting landmarks from the detected face ("identify the locations of standard facial landmarks (e.g., eye corners, mouth, nose, jaw line, etc.)" Rao: [0123]);
tracking the detected landmarks ("image stabilization techniques are used to assure a smooth view of the object of interest within the cropped video sequence. These techniques may rely on the change in the detected face box region from one frame to the next or similarly the change in the location of specific facial landmarks" Rao: [0125]; Rao’s image stabilization techniques teach the tracking of the detected landmarks, as the detected landmarks are being tracked, localized, and isolated for each frame of the video);
performing semantic feature extraction using the tracked landmarks ("feature extraction may be performed as part of the data processing stage of the system, or may be performed by the machine learning system during the training and model generation stage, depending on the specific machine learning system used" Rao: [0098]; Rao does not teach away from having semantic features included in the feature extraction); and
using the multimodal recurrent neural networks to detect the indicia of illness from the detected face, extracted action units, tracked landmarks, and extracted semantic features ("In a final system, many diagnostic models (including those not described herein) would be trained and combined to achieve the overall diagnosis" Rao: [0118]).

	Regarding claim 4, Rao discloses: 
The system of claim 2, wherein the symptom recognition server is configured to detect the indicia of illness ("the trained system may be used to produce a predictive diagnosis for a patient (FIG. 2)" Rao: [0102]) from the high-quality video signal ("video recordings will be used for training models to diagnose 
detecting a body posture from the high-quality video signal ("Video analysis of the patient may include analysis of the patient's face and facial movements, mouth specific movements, arm movements, full body movement, gait analysis, finger tapping" Rao: [0088]);
tracking head movements ("motion detection" Rao: [0084]; "motion feature extraction" Rao: [0090]) from the high-quality video signal; and
using the multimodal recurrent neural networks to detect the indicia of illness ("In a final system, many diagnostic models (including those not described herein) would be trained and combined to achieve the overall diagnosis" Rao: [0118]) from the detected body posture and tracked head movements ("Many different models would be trained to diagnose different aspects of the patient's movements" Rao: [0127]).

	Regarding claim 6, Rao discloses: 
The system of claim 1, wherein the first terminal is configured to convert the video signal into a low-quality video signal of less bitrate by reducing a resolution of the high-quality signal, by reducing a framerate of the high-quality signal, or by compressing the high-quality signal ("dataset prepared according to the description above contains one or more video sequences of face regions of interest. These sequences have been standardized to include a fixed number of frames" Rao: [0130]; In this case, Rao teaches the conversion of the video signal into a low-quality video signal by teaching the standardization, and therefore reduction of the number of frames to the fixed number, or reduction of framerate).

	Regarding claim 7, Rao discloses: 


	Regarding claim 8, Rao discloses: 
The system of claim 1, wherein the teleconferencing server is in communication with the first terminal and the second terminal over the Internet or another wide-area network ("data will be transmitted to the appropriate computing device, such as a server, using any commonly available wired or wireless technology" Rao: [0080]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Leske, further in view of Sapoznik et al. (US 10387888 B2, hereinafter "Sapoznik").
Regarding claim 5, Rao discloses: 
The system of claim 2, wherein the symptom recognition server is configured to detect the indicia of illness from the audio signal ("the audio signal may include speech from the patient or other sounds that are relevant to the task being performed and may provide diagnostic information" Rao: [0089]). 
Regarding claim 5, Rao remains silent on: 
detecting tone features from the audio signal;
transcribing the audio signal to generate a transcription;
performing natural language processing on the transcription;
performing semantic analysis on the transcription;
performing language structure extraction on the transcription; and

However, in a related invention in a similar field of endeavor, Sapoznik teaches: 
detecting tone features from the audio signal ("features may include any appropriate features that are used for natural language processing" Sapoznik: Col. 4; "features may include NLP features and/or features obtained from customer data or other data" Sapoznik: Col. 9);
transcribing the audio signal to generate a transcription ("an audio signal comprising speech of a customer request may be processed using speech recognition to obtain text of the customer request" Sapoznik: Col. 6);
performing natural language processing ("using one or more of NLP (natural language processing)" Sapoznik: Col. 4) on the transcription;
performing semantic analysis on the transcription ("automating or assisting communications using semantic processing" Sapoznik: Col. 1; "features may be extracted by processing the encoded text with a topic model, such as a latent semantic indexing model" Sapoznik: Col. 5);
performing language structure extraction on the transcription ("NLP feature extraction component 310" Sapoznik: Col. 4; The language structure extraction is taught by the feature extraction component); and
using the recurrent neural networks to detect the indicia of illness from the detected tone features, the transcription, the results of the natural language processing, the results of the semantic analysis, and the results of the language structure extraction ("by processing the encoded text with a neural network, such as a multi-layer perceptron neural network. In some implementations, where the text is encoded using word embeddings, features may be obtained by processing the matrix with a neural network, such as a deep averaging network, a convolution neural network, a recurrent neural network, a recursive neural network, or any other suitable type of neural network" Sapoznik: Col. 5).
medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipments, servers, routers and the like" Sapoznik: Col. 51. 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Leske, further in view of Jordan et al. (US 9361021 B2, hereinafter "Jordan").
Regarding claims 9-13, Rao discloses: 
The system of claim 1, as described above. 
Regarding claims 9-13, Rao remains silent on: 
The system of claim 1, wherein the second terminal is configured to display the low-quality video signal as part of a teleconference
and the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal; 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a textual alert; 

wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of an annotation, highlighting, or other marking on a textual transcription of the audio signal; 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a picture-in-picture element that includes a replaying of a portion of the high-quality video signal that the indicia of illness are based on.
However, in a similar invention in the same field of endeavor, Jordan teaches: 
The system of claim 1, wherein the second terminal is configured to display the low-quality video signal as part of a teleconference ("FIG. 36 illustrates an avatar display of telepresence devices in a lower window and a video feed from a telepresence device in an upper window" Jordan: Col. 3, Fig. 36; Although Jordan does not specifically mention that the video feed being displayed is a low-quality video signal, Jordan does not teach away from the possibility of having the video feed from the telepresence device being a low-quality video signal. Additionally, the disclosure that the video feed from the telepresence device is being displayed in the upper window indicates that this video feed will be of a lower quality than a video feed being displayed on the entire monitor)
and the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal ("may provide various notifications associated with the network connection, the PED, a patient, a healthcare facility, a healthcare practitioner, a telepresence device, and/or the like" Jordan: Col. 6; "the notifications 820 may be displayed as overlays" Jordan: Col. 14); 

wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a graphic element that highlights or emphasizes a part of a face or body that the indicia of illness are based on ("icons 2620 and 2622 may be overlaid on the live video feed" Jordan: Col. 21); 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of an annotation, highlighting, or other marking on a textual transcription of the audio signal ("may be configured to provide notifications or alerts using various display modifications, annotations, or overlays" Col. 14); 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a picture-in-picture element ("may include a " Picture-in-Picture" region or window that displays local video or image data" Jordan: Col. 7) that includes a replaying of a portion of the high-quality video signal that the indicia of illness are based on ("may include a media management module configured to allow a user to record and/or store audio and/or visual data for subsequent use" Jordan: Col. 6; Jordan teaches here that his system allows for recording and storing of the visual data for subsequent use, and thus teaches the replaying of the video signal (as this is to be included in “subsequent use”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for identifying and monitoring neurological disorders disclosed by Rao, by including the remote presence interfaces (RPIs) as taught by Jordan. One of ordinary skill in the art would have been motivated to make this modification because it "allow[s] remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in .

Response to Arguments
	Applicant submits that independent claim 1 is patentably distinct from the cited art, and provides a number of arguments/reasons. 

Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. Each of the arguments/reasons provided by Applicant will be addressed individual below. 

	Applicant submits that while Leske deals with real-time teleconferencing, Leske can utilize low-quality video signals because video diagnosis is not being performed. While it may very well be the case that Leske teaches reducing the quality of a video signal for use in teleconferencing, Applicant submits that the high-quality video signal is replaced by the low-quality video signal and only the low-quality video signal is used. 

	In response, Examiner respectfully submits that this argument is not persuasive, as Applicant’s submissions regarding Leske do not appear to be accurate. Conversely, Examiner respectfully submits that Leske does not make any mention of the high-quality signal being replaced by the low-quality signal, nor does Leske mention that only the low-quality video signal is used. 
	Examiner respectfully submits that Leske makes no mention of a high-quality signal being replaced by a low-quality signal. It is not clear to the Examiner which part of Leske’s invention is being interpreted by Applicant to imply that a high-quality signal is being replaced by a low-quality signal, as Leske does not appear to disclose this process/step in their disclosure. Furthermore, Applicant has not provided any evidence or citation from Leske to support this argument, further contributing to the lack of persuasiveness. From MPEP 2145 Consideration of Applicant’s Rebuttal Arguments: 
I.    ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY 

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	In response to Applicant’s submission that “only the low-quality video signal is used,” Examiner respectfully submits that Leske does not appear to mention this either. Additionally, Applicant provides no evidence or citation from Leske to support this argument. 
	Leske discloses that a “multimedia video conference may be broadcast to the third party viewers through a composite multimedia stream that includes the high quality video stream for the communicating participant, and the low quality video stream for the non-communicating participants" (Leske: Col. 7, lines 41-45). Thus, the above disclosure from Leske refutes Applicant’s arguments, as the disclosure demonstrates that the high-quality signal is not being replaced and that not only the low-quality signal is used.  

	Applicant submits that neither Rao nor Leske teaches a system in which both the high-quality video signal and the low-quality video signal co-exist and are used at the same time for different purposes. Applicant further recites a limitation of claim 1, “the high-quality video signal and the audio signal from the first terminal, [are received by the symptom recognition server for symptom recognition] while the low-quality video signal is being transmitted to the second terminal [for videoconferencing purposes].”
	Applicant submits that in this way, the recited approach is able to solve the problem of how to perform symptom recognition during a real-time teleconference, which Applicant submits is not addressed by either Rao or Leske. 

	In response, Examiner respectfully submits that this argument is not persuasive, and that the combination of prior art references do in fact teach a system in which both the high-quality video signal and the low-quality video signal co-exist and are used at the same time for different purposes. Leske 
	The combination of Rao and Leske teaches the high-quality video signal and the audio signal ("raw patient data comprises at least one of a video recording and an audio recording" Rao: [0034]) from the first terminal [are received by the symptom recognition server for symptom recognition] ("system will pass the data to the relevant trained diagnostic model" Rao: [0102]) while the low-quality signal is being transmitted ("transmit a low quality video stream, while still allowing the device of the communicating participant to transmit a high quality video stream" Leske: Col. 7, lines 2-4) to the second terminal [for videoconferencing purposes] (“a multimedia video conference” Leske: Col. 7, line 41). Thus, the combination of Rao and Leske would also be able to perform symptom recognition (through the teachings of Rao) during a real-time teleconference (through the teachings of Leske). 

	Applicant submits that a simple combination of Rao and Leske does not teach the co-existence of a single video signal at two different bitrates so that symptom recognition can be performed on the high bitrate signal while teleconferencing is performed on the low bitrate signal. 

	In response, Examiner respectfully submits that a combination of Rao and Leske does in fact teach the co-existence ("storing, using the one or more computing devices, each of the plurality of video streams" Leske: Col. 29, lines 17-19) of a single video signal at two different bitrates ("control information may include an indication that the audio and/or video streams should be transmitted at the highest quality level that the electronic devices 102, 104, 106 are capable of, at the lowest quality level that the electronic devices 102, 104, 106 are capable of, at a median quality level that the electronic devices 102, 104, 106 are capable of, or the control information may include any qualifier regarding the quality level of the audio and/or video streams for which a corresponding audio quality and/or video quality is known, or is determinable, by the electronic devices" Leske: Col. 11, lines 8-18) so that symptom recognition can be performed (“diagnosis module comprises a trained diagnostic system” Rao: Claim 1) on the high bitrate signal ("system will pass the data to the relevant trained diagnostic model" Rao: [0102]) while teleconferencing is performed in the low bitrate signal ("multimedia video conference may be broadcast to the third party viewers through a composite multimedia stream that includes the high quality video stream for the communicating participant, and the low quality video stream for the non-communicating participants" Leske: Col. 7, lines 41-45). 

	Applicant submits that independent claim 1 has been amended to more precisely recite the features, and independent claim 1, as amended, is patentably distinct from the art at least because the cited art fails to teach or suggest, “a first terminal including a camera and a microphone configured to acquire an audio signal and a high-quality video signal and generate a low-quality video signal of a bitrate that is less than a bitrate of the high-quality video signal from the high-quality video signal while retaining the high-quality video signal ... wherein the teleconferencing system further comprises a symptom recognition server in communication with the first terminal and the teleconferencing server and configured to receive the high-quality video signal and the audio signal from the first terminal, while the low-quality video signal is being transmitted to the second terminal, analyze the high-quality video signal and the audio signal to detect one or more indicia of illness, generate a diagnostic alert on detecting the one or more indicia of illness, and transmit the diagnostic alert to the teleconferencing server for display on the second terminal during the real-time audio-video conference" as claimed. 

	In response, Examiner acknowledges independent claim 1 as amended, and respectfully submits that each and every limitation of amended independent claim 1 is addressed in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant submits that dependent claims 2-13 are patentably distinct from the cited art at least owing to their dependence upon independent claim 1. 

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stein et al. (US 2017/0300654 A1, hereinafter “Stein”) discloses a mobile medicine communication platform and methods and uses thereof, which "can include measurement devices configured to perform high quality, telemedicine neurological or non-neurological examinations in real time, visualize and capture audio input directly, collect measurements for brain and neck vessel function and physiology, and deliver integrated care for a patient in emergency vehicles (e.g., ambulances), acute care situations, and also non-emergent care locations" (Stein: [0070]). Stein’s invention includes the ability to use a high-quality signal for the purpose of recognizing symptoms of a patient ("telemedicine system can include measurement devices configured to perform high quality, telemedicine neurological examinations. For example, the telemedicine system can be configured to collect measurements for brain and neck vessel function and physiology. The telemedicine system can include a multimedia system, such as one or more cameras, displays and input/output (I/O) devices configured to teleconference with one or more operating centers" (Stein: [0105]), while also including the ability to transmit audio and video signals for the purpose of teleconferencing ("operations center 120 and the telemedicine system 200 (FIG. 2) can include a teleconference solution to facilitate multimedia (audio/video) communications between the components within the telemedicine system environment" (Stein: [0105]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793